947 F.2d 945
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James MCCLELLAN, Plaintiff-Appellant,v.Eric DAHLBERG, Warden, Ohio State Reformatory;  Harry Baker,Ohio State Reformatory;  Gary Foos, Ohio State Reformatory;Michael Duda, Ohio State Reformatory;  Leon Luce, Ohio StateReformatory;  Bill Buxton, Ohio State Reformatory;  BillRachel, Ohio State Reformatory;  G.W. Wilson, Defendants-Appellees.
No. 91-3272.
United States Court of Appeals, Sixth Circuit.
Nov. 8, 1991.

Before KEITH and RYAN, Circuit Judges, and TIMBERS, Senior Circuit Judge.*

ORDER

1
This Ohio prisoner appeals the district court's summary judgment dismissing his civil rights case filed under 42 U.S.C. § 1983.   The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   The panel unanimously agrees that oral argument is not necessary.   Fed.R.App.P. 34(a).


2
James McClellan sought monetary and injunctive relief for alleged unconstitutional treatment while incarcerated at the Ohio State Reformatory.   McClellan alleged that for approximately thirteen days he was held in an isolation cell and deprived his clothing, personal articles and articles of personal hygiene.   He further alleged that the cell lacked running water, that the sink was inoperable for four days, and that on six occasions he was paraded naked past the cells of other prisoners.


3
Upon review, we conclude that summary judgment was proper.   Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).   There is no genuine issue of material fact and defendants are entitled to judgment as a matter of law.   The treatment and conditions of confinement to which McClellan was subjected did not, under these facts, violate the Eighth Amendment ban on cruel and unusual punishment.   See Wilson v. Seiter, 111 S.Ct. 2321, 2327 (1991).


4
Accordingly, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, United States Court of Appeals for the Second Circuit, sitting by designation